20-51056-cag Doc#35 Filed 12/02/20 Entered 12/02/20 16:37:55 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: December 02, 2020

                                               ________________________________________
                                                          CRAIG A. GARGOTTA
                                                  UNITED STATES BANKRUPTCY JUDGE
  ______________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT
                                  SAN ANTONIO DIVISION

  In re:                                         §                      CASE NO. 20-51056-cag
                                                 §
  HEATHER MCHENRY,                               §                                  CHAPTER 7
                                                 §
     Debtor.                                     §


                          ORDER TO APPROVE SALE OF PROPERTY
                        FREE AND CLEAR OF ALL LIENS AND CLAIMS

           ON THIS DATE CAME ON TO BE CONSIDERED, Debtor’s Motion to Approve Sale

  of Homestead Property Free and Clear of all Liens and Claims for the proposed sale of Debtor’s

  homestead generally described as: 602 Donaldson Ave., San Antonio, TX 78201.

           The Court finds that the amount of the proposed sale, $310,000.00, appears to be at or

  above the fair market value of the property and finds that it is an arms-length transaction. The

  Court finds that the value and the amounts tendered are reasonable.
20-51056-cag Doc#35 Filed 12/02/20 Entered 12/02/20 16:37:55 Main Document Pg 2 of 2




         IT IS ORDERED that the sale of the property herein described generally is HEREBY

  APPROVED and that the disbursements for the sale of the realty go to pay off the lien note held

  by the mortgage servicer, ad valorem taxes, costs of the sale, and realtor fees.

         IT IS FURTHER ORDERED that the payment of all liens of record be paid at closing.

         IT IS FURTHER ORDERED that the ad valorem taxes which secure payment of the 2020

  ad valorem taxes to be assessed shall remain in effect until such taxes are paid in full.

         IT IS FURTHER ORDERED that the net proceeds of the sale at closing will be distributed

  to Debtor.

                                                  ###
